15-2898-cv
McLeod v. The Jewish Guild for the Blind



                              UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT



                                            August Term, 2016

                        (Argued: March 29, 2017 Decided: July 19, 2017)

                                           Docket No. 15-2898-cv



                                            EASTER S. MCLEOD,

                                                                Plaintiff-Appellant,

                                                 — v. —

                                     THE JEWISH GUILD FOR THE BLIND,

                                                                Defendant-Appellee,

  DR. ALAN R. MORSE, CEO EXECUTIVE OFFICE, GOLDIE DERSH, VIP BEHAVIORAL
 HEALTH SERVICES, PSYCHIATRIC CLINIC, MELISSA FARBER, VIP HUMAN RESOURCES,
                 DONALD DETTMER, PROGRAM COORDINATOR,

                                                                Defendants.




B e f o r e:

                              HALL, LYNCH, and DRONEY, Circuit Judges.
       Plaintiff-appellant, Easter S. McLeod, appeals from a judgment entered by
the United States District Court for the Southern District of New York (Pauley
and Woods, JJ.). This appeal raises the question whether a pro se litigant forfeits
her claims under New York state and local discrimination law where she has
alleged facts supporting such claims, but fails to check a blank on a form
complaint indicating that she wishes to bring them. We conclude that such a
bright-line rule runs counter to our policy of liberally construing pro se
submissions, and that McLeod’s complaint should have been read by the district
court to assert claims under New York state and local discrimination law. For the
reasons set forth below and in a summary order issued simultaneously with this
opinion, the judgment of the district court is VACATED and REMANDED.



                   ADRIENNE B. KOCH (Elan R. Dobbs and Joseph Weiner, on the
                        brief), Katsky Korins LLP, New York, NY for Plaintiff-
                        Appellant Easter S. McLeod.

                   RAVINDRA K. SHAW (Jennifer B. Courtian, on the brief), Jackson
                        Lewis P.C., New York, NY for Defendant-Appellee The
                        Jewish Guild for the Blind.




PER CURIAM:

      Plaintiff-appellant, Easter S. McLeod, appeals from a judgment entered by

the United States District Court for the Southern District of New York (Pauley

and Woods, JJ.). This appeal raises the question whether a pro se litigant forfeits

her claims under New York state and local discrimination law where she has

alleged facts supporting such claims, but fails to check a blank on a form


                                         2
complaint indicating that she wishes to bring them. We conclude that such a

bright-line rule runs counter to our policy of liberally construing pro se

submissions, and that McLeod’s complaint should have been read by the district

court to assert claims under New York state and local discrimination law as well

as under federal law. A summary order issued simultaneously with this opinion

addresses the balance of McLeod’s claims on appeal. For the reasons stated

below and in that summary order, we VACATE the district court’s determination

that McLeod asserted claims only under federal law, its dismissal of claims

against the individual defendants, and its dismissal of McLeod’s hostile work

environment claim; and REMAND for further proceedings consistent with our

rulings.

                                 BACKGROUND

      Proceeding pro se, McLeod filed suit in the Southern District of New York

in September 2013, alleging that she was the victim of sexual harassment while

employed by defendant-appellee, The Jewish Guild for the Blind (“JGB”). In

bringing suit, McLeod used a form discrimination complaint provided by the

district court’s pro se office that asks litigants to place check marks next to the

laws under which they wish to bring their claims. McLeod checked a blank



                                           3
indicating that she wished to bring claims under Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., but did not check blanks

corresponding to the New York State Human Rights Law (“NYSHRL”), N.Y.

Exec. Law § 290 et seq., or the New York City Human Rights Law (“NYCHRL”),

N.Y.C. Admin. Code § 8-101 et seq. McLeod also checked blanks referring to other

bases of discrimination, but failed to check the blank for “gender/sex,” even

though the complaint elsewhere refers to “sexual harassment.” A. 34. Appended

to the form complaint were McLeod’s handwritten allegations detailing her

direct supervisor’s conduct, which included sexually suggestive remarks as well

as comments insinuating that McLeod worked part-time as a prostitute or

stripper. The complaint did not name JGB as a defendant, instead naming

McLeod’s supervisor and three other individual executives of JGB.

      Pursuant to 28 U.S.C. § 1915(e)(2)(B), the district court dismissed sua sponte

McLeod’s claims against the individual defendants on the ground that individual

defendants cannot be held liable under Title VII, and directed that the caption be

amended to name JGB as a defendant. Thereafter, JGB moved for partial

judgment on the pleadings. In ruling on the motion, the district court noted that

“[o]n her pre-printed complaint form, McLeod indicates that she is suing only


                                          4
under Title VII,” Dkt. No. 46 at 3, apparently referring to the fact that McLeod

had only checked the blank on the form complaint corresponding to Title VII.

The district court then dismissed McLeod’s claims based on age, color, and

disability, and stated that the case would proceed only with respect to her claims

under Title VII on the basis of sex. The district court later dismissed those claims

at summary judgment. This timely appeal followed.

                                  DISCUSSION

      As we have repeatedly stated, “[w]e liberally construe pleadings and briefs

submitted by pro se litigants, reading such submissions to raise the strongest

arguments they suggest.” Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007)

(internal citation and quotation marks omitted). “The policy of liberally

construing pro se submissions is driven by the understanding that implicit in the

right to self-representation is an obligation on the part of the court to make

reasonable allowances to protect pro se litigants from inadvertent forfeiture of

important rights because of their lack of legal training.” Abbas v. Dixon, 480 F.3d
636, 639 (2d Cir. 2007) (alterations and internal quotation marks omitted).

      Here, had the district court considered McLeod’s handwritten factual

allegations alone, it would have been required to construe McLeod as having


                                          5
asserted claims under the NYSHRL and NYCHRL.1 McLeod’s allegations clearly

suggest claims under the NYSHRL and NYCHRL, which afford protections

unavailable under federal law to discrimination plaintiffs who can “plead and

prove that the alleged discriminatory conduct had an impact” within the state

and city respectively.2 Hoffman v. Parade Publ’ns, 15 N.Y.3d 285, 289 (2010). The

NYCHRL, for example, applies a more lenient standard than Title VII to

discrimination and hostile work environment claims, see Mihalik v. Credit Agricole

Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013), and the NYSHRL and

NYCHRL both provide less stringent statutes of limitations than those applicable

under federal law, see Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 238 (2d

Cir. 2007). Moreover, the NYSHRL and NYCHRL permit suits against individual

supervisors, which McLeod clearly sought to bring, while Title VII does not. See

Feingold v. New York, 366 F.3d 138, 157-59 (2d Cir. 2004). As a pro se litigant,



1
 If the district court then determined that McLeod had previously filed a complaint
with the relevant state or city agencies, any such NYSHRL and NYCHRL claims would
be dismissed under election of remedies principles. See Desardouin v. City of Rochester,
708 F.3d 102, 106 (2d Cir. 2013).
2
 That requirement was clearly met in this case, where McLeod alleged in her complaint
that she lived in the Bronx, and that the individual defendants worked with her at JGB’s
office in Manhattan, where the purportedly discriminatory conduct allegedly took
place.

                                            6
McLeod could not be expected to understand such fine-grained distinctions

between local, state, and federal law, and would “inadvertent[ly] forfeit[] . . .

important rights,” Abbas, 480 F.3d at 639, if the district court were not required to

construe her complaint to state claims under the NYSHRL and NYCHRL.3

       That McLeod used a form complaint provided by the district court’s pro se

office and failed to check the appropriate blanks should not dictate a contrary

result.4 As we have noted in analogous circumstances, “[t]he failure in a

complaint to cite a statute, or to cite the correct one, in no way affects the merits



3
  The district court appropriately construed other aspects of McLeod’s complaint to
raise the strongest arguments they suggested. When asked in the form complaint to
identify the bases for defendants’ discriminatory conduct, McLeod checked only the box
for “disability or perceived disability.” She did not check the boxes for “age” and
“color,” but supplied information in the blanks corresponding to those categories. She
also failed to check the box for “gender/sex” discrimination and did not supply any
information in the blank corresponding to that category. The district court nonetheless
construed her complaint to raise discrimination claims on the basis of all four categories,
based on her handwritten factual allegations. In addition, the court amended McLeod’s
caption to assert claims against JGB, as would be proper under Title VII, although
McLeod did not name JGB as a defendant. We see no reason to distinguish McLeod’s
apparent errors with respect to the source of her claims from these other errors and
omissions, which the district court appropriately corrected on the basis of McLeod’s
handwritten factual allegations to reflect the appropriate legal bases for her claims.
4
 Of course, if prior to construing McLeod’s complaint, the district court had specifically
advised McLeod of her ability to seek recourse under the NYSHRL and NYCHRL and
she had expressly disavowed any intention to assert claims under those bodies of law,
this would be a different case. However, the district court construed McLeod’s
complaint as not raising such claims without consulting her.

                                            7
of a claim.” Albert v. Carovano, 851 F.2d 561, 571 n.3 (2d Cir. 1988) (en banc).

Rather, “[f]actual allegations alone are what matters.” Id. That principle carries

particular force where a pro se litigant is involved.5 Accordingly, because

McLeod’s factual allegations suggested claims under the NYSHRL and

NYCHRL, the district court was required to construe her complaint as asserting

claims under those laws, even if she failed to check the appropriate blank.6

       We note that our holding is rooted in our well-worn precedent concerning

a district court’s obligation to liberally construe pro se submissions. We do not

expand that obligation here, nor do we purport to task district courts with the

responsibility of scouring obscure bodies of law in order to come up with novel

claims on behalf of pro se litigants. Rather, we conclude that in this case, where




5
 We note, moreover, that the form discrimination complaint provided by the Southern
District of New York’s pro se office has been revised since McLeod filed suit, and that
the form discrimination complaints offered by each of the districts in New York differ in
various respects. Such circumstantial variations should not dictate the substantive rights
of pro se litigants.
6
  Of course, a district court may decline to exercise supplemental jurisdiction over state
and local law claims if it has dismissed all claims over which it has original jurisdiction.
See 28 U.S.C. § 1367(c)(3). Even in such a case, however, the district court’s recognition
that a complaint asserts state and local law claims can affect a pro se litigant’s rights
because doing so preserves the timeliness of such claims and permits those claims to be
later brought in state court. See N.Y. C.P.L.R. § 205(a); Dunton v. Suffolk Cty., State of
N.Y., 729 F.2d 903, 911 n.8 (2d Cir. 1984).

                                              8
McLeod’s factual allegations supported claims under the well-known anti-

discrimination provisions of the NYSHRL and NYCHRL, our existing precedent

required the district court to construe McLeod’s complaint as asserting claims

under those laws, regardless of her failure to check the appropriate blank on a

form complaint.

                                 CONCLUSION

      For the reasons stated above and in the summary order issued

simultaneously with this opinion, we VACATE the district court’s determination

that McLeod asserted claims only under federal law, its dismissal of claims

against the individual defendants, and its dismissal of McLeod’s hostile work

environment claim; and REMAND for further proceedings consistent with our

rulings.




                                        9